Citation Nr: 1820751	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-20 401	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disability, to include actinic keratosis, squamous cell carcinoma, and solar elastosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the RO.  In September 2017, the claim was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Although the Veteran has various skin disabilities, these were first seen many years after service, and the greater weight of the evidence is against the conclusion that it was in-service sun exposure that caused them.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disability.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has been diagnosed with various skin disabilities (actinic keratosis, solar elastosis, and squamous cell carcinoma), which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The Veteran's service treatment records do not reflect any injuries or complaints related to sun exposure.  

In its September 2017 Remand, the Board noted the inadequacies of the examination reports and opinions then of record.  (They were limited to a single diagnosis and/or did not address the decades of sun exposure the Veteran experienced prior to service and thereafter.)  Pursuant to the Board's requested development, the Veteran was provided with a VA examination in October 2017.  Unlike the prior examinations and medical opinions of record, the October 2017 examiner appropriately discussed the Veteran's various skin disabilities, which significantly enhanced the probative value of his opinion.  See VA Examination, 2 (Oct. 13, 2017).  Although the examiner opined that the Veteran's skin disabilities were caused by sun exposure, he found it "less likely than not" due to active duty.  See id. at 5.  The examiner based this determination on the fact that the Veteran denied any solar injuries (e.g. sunburn) during active duty, and that he had significantly more exposure to the sun outside his periods of active duty service.  See id. at 5-6.  

The overall opinion of the October 2017 examiner was inherently logical, adequately explained, and based upon an accurate factual premise, which further enhanced its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In light of the above, the Board finds that the greater weight of the evidence is against the conclusion that the claimed disabilities are due to in-service sun exposure.  Consequently, the criteria to establish service connection have not been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden, 381 F.3d at 1167.

ORDER

Service connection for a skin disability is denied.


	
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


